Citation Nr: 0828176	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-03 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compound fracture of the right leg. 

2.  Entitlement to service connection for a right ankle 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder. 

4.  Entitlement to service connection for a lumbar spine 
disorder. 

5.  Entitlement to service connection for a left knee 
disorder including secondary to a right knee disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served in the Massachusetts Army National Guard 
from March 1956 to October 1960 with six periods of active 
duty for training.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO), that denied 
service connection for residuals of a compound fracture of 
the right leg and disorders of the right ankle, right and 
left knees, and lumbar spine. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  

REMAND

In a January 2006 substantive appeal, the veteran requested a 
hearing before the Board sitting at the RO.  The veteran 
failed to appear for the scheduled hearing on July 23, 2008.  
On August 4, 2008, the Board received the veteran's timely 
written statement that he was unable to appear for the 
scheduled hearing because of illness.  He requested a new 
hearing before the Board sitting at the RO.  Therefore, as 
good cause has been shown, the motion for a new hearing is 
granted.  38 C.F.R. § 20.704 (d) (2007).  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing before 
the Board sitting at the RO at the next 
appropriate opportunity.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




